Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 1 of 37 PageID #: 1




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK


JOHN DOE,
                                                             Civil Action No. 1:20-cv-4256
           Plaintiff,

      v.                                                     JURY TRIAL DEMANDED

LONG ISLAND UNIVERSITY, JEAN ANNE
SMITH, NICOLE THOMAS and BRYAN COLLINS,

           Defendants.


                                            COMPLAINT
            Plaintiff John Doe1 (“Plaintiff” or “John” or “Doe”), by his attorneys Aidala, Bertuna &
Kamins PC as and for his Complaint against Defendants, respectfully alleges as follows:

                                  THE NATURE OF THIS ACTION

            1.      This case arises out of the damaging actions taken and inadequate procedures

employed by Defendants Long Island University (“LIU”), Jean Anne Smith (“Smith”), Nicole

Thomas (“Thomas”) and Bryan Collins (“Collins”) (collectively, “Defendants”) in the course of

their gender-biased investigation and erroneous adjudication of a Complaint of sexual

misconduct (“Complaint”) filed by Jane Roe2 (“Roe”) against John Doe to the faculty and/or

administration of LIU, and adjudicated by the faculty and/or administration at LIU.

            2.      Roe’s Complaint alleging that she was forcibly sexually assaulted by Doe arises

out of a consensual kiss that occurred between Roe and Doe on the evening of September 2,




1
    Plaintiff has filed herewith a motion to proceed pseudonymously as “John Doe.”
2
    Roe is referred to herein pseudonymously.
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 2 of 37 PageID #: 2




2017, in a dormitory room on LIU’s campus, with witnesses present at the time. Roe herself had

initiated the kiss. Roe is a Caucasian female, and Doe is an African-American male.

       3.      Roe had been drinking that evening, unlike Doe, who then played football for LIU

and had resolved not to drink during the football season to maximize his performance. In the

hours that elapsed after Roe had initiated their encounter by offering Doe drinks he declined and

then kissing Doe in front of many witnesses, an increasingly-intoxicated Roe became upset while

expressing concerns that the public kiss could threaten a committed relationship she was in at the

time with another man. Doe had long since left that dormitory for a separate dormitory building.

       4.      The following day, on Sunday, September 3, 2017 at approximately 5pm, Roe

reported her Complaint to LIU, alleging, inter alia, that, while she and Doe were in the dorm

room the previous evening, Doe had forcibly made her give him non-consensual oral sex and

then forcibly “pulled” her into a separate room where he laid on top of her and kissed her without

her consent. Neither Roe nor Defendants ever reported these serious allegations to a law

enforcement agency.

       5.      The arc by which Roe managed to arrive at the fabricated allegations of forcible

oral sex that she ultimately made against Doe in her Complaint has never been made clear.

Defendants’ deficient and hasty investigation into the Complaint produced a convoluted web of

inconsistent and contradictory accounts from witnesses as to what Roe was initially telling

people in the dormitory about what transpired between her and Doe. What was ultimately made

clear from the witnesses Defendants interviewed, however, was that: (a) none of them saw any

sexual activity between Doe and Roe beyond kissing; (b) the room where the kissing – and Roe’s

alleged sexual assault – took place was well-lit, full of witnesses, and had its door open; (c) Doe

and Roe were at no point alone in the room; and (d) the group of students in the room at the time
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 3 of 37 PageID #: 3




of the alleged sexual assault ultimately left the room together, including Doe and Roe. Similarly,

no witness said they saw Doe “pull” Roe out of the room.

       6.      Also made clear in Defendants’ investigation was that, for her part, Roe gave

three separate versions of events throughout the course of the investigation and adjudication of

her Complaint that all shared common central factual elements that were flatly contradicted by

key witnesses. For one, in all three versions Roe gave, the alleged assault by Doe ended in her

room, which she claimed Doe had “pulled” or “yanked” her into (after forcing her to give him

oral sex in front of multiple people), when her roommate physically pulled Doe off of her. Both

Roe’s roommate and another student present in Roe’s room at the time flatly denied in LIU’s

investigatory interviews that the roommate or anyone else ever pulled Doe off Roe. Similarly, in

all three accounts offered by Roe, Doe allegedly forcibly “pulled” or “yanked” her to her room,

which was on a lower level of the building than the room in which she claimed she had been

forcibly orally sodomized by Doe in front of witnesses prior to being “pulled” by Doe to her

room. Two of Roe’s friends were in the dormitory hallway at the time Roe and Doe had left the

first higher-floor dorm room they had been seen kissing in, and reported to LIU in investigatory

interviews that they observed Roe and Doe walking down the hallway at the time with physical

distance between the two, in a one-behind-the-other formation.

       7.      Beyond that two key factual elements permeating all three versions of Roe’s

narrative were clearly contradicted by witness accounts, Roe, in her third and final version of her

story, added a provably and objectively false new factual element: she claimed that the room

where she alleged Doe had forced her to give him oral sex in the presence of witnesses was set

up with two dressers in the middle of the room that functioned as a “wall.” This added factual

assertion was flatly untrue; as has been confirmed by the student whose room it was, and who
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 4 of 37 PageID #: 4




was also present for the entire duration of Roe and Doe’s interaction in his room the evening of

September 2, 2017, as the room had no dressers in the middle, and none of the furniture in the

room was configured in a way such as to constitute a “wall.” Defendants had reason to know this

was the case, given that LIU oversees and manages that dormitory room located on its premises.

       8.      Despite the obvious contradictions and inconsistencies between key factual

assertions made by Roe and the accounts of witnesses interviewed by Defendants for the

investigation of the Complaint, Defendants ultimately determined that her allegations were

credible and thus warranted severe sanctions against Doe. Defendants reached this

determination, and thus concluded their investigation, on September 14, 2017, just ten (10) days

after the investigation had been initiated on September 4, 2017.

       9.      Pursuant to Defendants’ determination that Roe’s allegations were credible,

despite the flawed and deficient investigation and procedure, and glaring factual inconsistencies

that did not corroborate Roe’s story, Defendant sanctioned Doe per their Notice of Determination

and Sanctions dated September 14, 2017 as follows: (a) Doe would be suspended from LIU for a

full academic year, until May 15, 2018; (b) Doe would be restricted from entering LIU’s campus

grounds for any reason until May, 2018; and (c) Doe was ordered to have no contact (physical,

written, verbal or electronic) with Roe until May, 2018. The finding of guilt against Doe for

sexual misconduct would also be noted on his academic transcript. Before receiving Defendants’

September 14, 2017 formal Notice of Determination and Sanctions, Doe had not yet even been

made aware that Defendants’ investigation had reached a phase where sanctions were being

considered.

       10.     Bizarrely, per Defendants’ Notice of Determination and Sanctions, despite that

Defendants purported to have found Roe’s very serious allegations of forcible sexual assault to
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 5 of 37 PageID #: 5




have been credible, Defendants invited Doe to reapply for re-admittance to LIU for the following

fall 2018 semester and noted that his No Contact order with Roe would not be in effect past May

2018.

        11.    As he was entitled to do, per LIU’s Student Bill of Rights, Doe appealed

Defendants’ determination and sanctions against him on October, 27, 2017 (“Determination

Appeal”), arguing, inter alia: (a) that Smith and Thomas, as LIU’s Title IX coordinators who

undertook the investigation into Roe’s Complaint, had conducted their investigation in

abrogation of multiple explicit procedural safeguards afforded to Doe pursuant to LIU’s Student

Bill of Rights, Title IX, and Article 129B of the New York Education Law; and (b) that the

ultimate determination and sanctions were inappropriate based on the readily available evidence;

and (c) that the sanctions, resulting from an inappropriate and hasty determination based on

flimsy evidence, were arbitrary and excessive under the circumstances. This appeal was

summarily rejected in full, with no explanation provided as to the rationale behind the rejection.

        12.    Despite the foregoing, Doe went through the process of reapplying and had been

readmitted to LIU for the fall 2018 semester. He did so on the basis of his understanding that he

would return to LIU still on a full scholarship and able to engage in the athletics for which he

had been awarded that scholarship. However, on or about March, 2018, he was suddenly made

aware via text message from LIU’s football head coach, Defendant Collins, for whom Doe had

played during his freshman year and the beginning of his sophomore year at LIU, that

Defendants had determined that, because Defendants had found Roe’s Complaint credible, Doe

would be permanently kicked off LIU’s football and track teams and would thus no longer

receive the full-ride athletic scholarship that had attracted and enabled Doe to attend LIU in the
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 6 of 37 PageID #: 6




first place. Doe had thus been effectively expelled from LIU by Defendants; Defendants never

provided him any notice of this fact before this text message from Collins.

       13.     Throughout the investigation and adjudication of Roe’s complaint, Defendants

engaged in substantial errors in violation of Federal law, State law and the LIU’s own policies. A

non-exhaustive list of Defendants’ wrongful actions includes the following: (i) Defendants never

formally provided Doe with an advisor or information regarding his right to choose an advisor in

connection with the Title IX investigation pending against him; (ii) Defendant Smith, as LIU’s

head Title IX coordinator, repeatedly represented herself to Doe and his parents as his advocate

while simultaneously counseling and representing herself as an advocate to his accuser Roe; (iii)

Defendant Smith, while simultaneously holding herself out to both the accused and the accuser

in the matter as their respective advocate, was also one of the two investigators for the matter and

made the ultimate determination as to Doe’s culpability and the sanctions levied against him; (iv)

Defendants Smith and Thomas, as the two who undertook the Title IX investigation, conducted

cursory and brief interviews of thirty (30) minutes or less with some of the witnesses and ignored

key inconsistencies and contradictions unearthed by the witness interviews; (v) Defendants did

not give Doe an opportunity to cross-examine any witness and did not advise him of his right to

present witnesses on his behalf; (vi) Defendants did not advise Doe of his right to provide an

impact statement during the sanctions phase of their investigations; (vii) Defendants did not

advise Doe when their investigation had reached a sanctions phase; (viii) Defendants evidenced a

gender bias against Doe as the male accused of sexual misconduct throughout the investigative

process, and Doe also feels he was discriminated on the basis of his race, due to his being a

Black male and Roe being a White female; (ix) Defendants, with no ascertainable evidentiary

basis, gave more weight to Roe’s assertions of non-consensual sexual contact initiated against
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 7 of 37 PageID #: 7




her by Doe than the weight they accorded Doe’s assertion that Roe, in fact, unilaterally initiated

sexual contact with him by kissing him; (x) Defendants made assessments of credibility and

evidentiary weight with respect to each party and witness without any ascertainable rationale or

logic; (xi) Defendants failed to afford Doe the requisite presumption of innocence required by a

preponderance of the evidence standard; (xii) Defendants deprived Doe of the opportunity to

confront and question his accuser, and ultimately deprived him of the ability even to hear her

testimony and evaluate whether the procedure was fair and complied with the University’s

policies; and (xiii) Defendants failed to ever formally notify Doe of their determination that their

Title IX investigative findings warranted the extraordinary sanctions of permanently kicking Doe

off LIU’s football and track teams and permanently stripping him of his full-ride athletic

scholarship to LIU.

       14.     Accordingly, Doe brings this action to obtain relief based on causes of action for

violation of Title IX of the Education Amendments of 1972, violation of Title VI of the Civil

Rights Act of 1964, violation of New York State Constitution Procedural Due Process, breach of

contract, and promissory estoppel.

                                         THE PARTIES

       15.     Doe is a natural person and current resident of the State of North Carolina. At all

times relevant herein, John Doe was either a student in good standing at Defendant LIU residing

on Defendant LIU’s campus, or a suspended student at LIU residing off-campus during his

suspension.

       16.     Defendant LIU, located in Brookville, New York, is a private university.

       17.     Upon information and belief, Jean Anne Smith (“Defendant Smith”) is a resident

of the State of New York and was the Associate Dean of Students and Title IX Coordinator

employed by LIU.
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 8 of 37 PageID #: 8




       18.     Upon information and belief, Nicole Thomas (“Defendant Thomas”) is a resident

of the State of New York and was a Title IX Investigator employed by LIU.

       19.     Upon information and belief, Bryan Collins (“Defendant Collins”) is a resident of

the State of New York and was employed by LIU as the head coach of their Division II Football

program at all relevant times herein.

                                 JURISDICTION AND VENUE

       20.     This Court had jurisdiction over federal law claims and supplemental jurisdiction

over state law claims pursuant to 28 U.S.C. § 1331 and under 28 U.S.C. § 1367 because: (i) the

federal law claims arise under the Constitution and statutes of the United States; and (ii) the state

law claims are so closely related to the federal law claims that form the same case or controversy

under Article III of the United States Constitution.

       21.     This Court has personal jurisdiction over Defendant LIU on the ground that it is

conducting business within the State of New York and the Eastern District of New York.

       22.     This Court has personal jurisdiction over Defendant Smith on the grounds that she

was an employee of Defendant LIU at all relevant times herein and personally acted within the

State of New York and the Eastern District of New York.

       23.     This Court has personal jurisdiction over Defendant Thomas on the grounds that

she was an employee of Defendant LIU at all relevant times herein and personally acted within

the State of New York and the Eastern District of New York.

       24.     This Court has personal jurisdiction over Defendant Collins on the grounds that

he was an employee of Defendant LIU at all relevant times herein and personally acted within

the State of New York and the Eastern District of New York.
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 9 of 37 PageID #: 9




         FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION


A.     Defendant LIU’s Policies and Contract with John Doe.

       25.     Doe grew up in New Jersey and lived there with his family up until he moved to

Brookville, New York in the fall of 2016 to study at LIU on a full athletic scholarship and join

LIU’s Division II Football program and track team. Doe is a young Black man.

       26.     Doe excelled academically and was a well-liked standout athlete playing on the

school’s football, track, and basketball teams. To that end, Doe was the recipient of numerous

awards that recognized him not only for his athletic excellence, but also for the moral and ethical

integrity he exhibited off the athletic field or court. One such award he received in his senior year

of high school was a schoolwide award that recognizes those students exhibiting an exceptional

“positive attitude, dedication, and acts of kindness towards others.” In addition to being an

esteemed athlete and member of his school’s student body, as a man of faith, Doe has always

been (and continues to be) an active and well-respected member of his church.

       27.     Prior to Roe, a young White woman, reporting her false allegations of sexual

assault by Doe to LIU in September, 2017, Doe, who is the son of a law enforcement officer (a

detective) and the loving brother of four sisters, never had any disciplinary issues at LIU, nor at

any other educational institution he ever attended, and never had any negative contact with law

enforcement.

       28.     Upon his acceptance to LIU, Doe was provided access to copies of LIU’s school

policies, which included, among other documents, LIU’s Sexual Violence and Harassment

Policy (“SVHP”) and the Students’ Bill of Rights included therein. It was Doe’s understanding

that both he and LIU as an institution were required to follow the provisions of the SVHP.
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 10 of 37 PageID #: 10




        29.     The policies set forth in the SVHP, and in its accompanying Students’ Bill of

 Rights, set forth the rights of and procedures available to LIU students who believe they have

 been a victim of sexual violence and/or harassment. The policies further set forth the procedures

 by which LIU students who have been accused of violating LIU’s policies enumerated in the

 SVHP are investigated, heard, and, possibly, disciplined.

        30.     Upon matriculating as a freshman at LIU, it was made clear to Doe during his

 orientation process that compliance with the provisions of the school’s SVHP was binding upon

 the students and the institution.

        31.     The relationship between Doe and Defendant LIU was governed by the Student

 Code of Conduct (“Code of Conduct”) for the 2017-2018 Academic Year, which explicitly

 incorporated the SVHP and reiterated the fact that the SVHP covered all members of the LIU

 community, including students, faculty, and staff.

        32.     The Code of Conduct constitutes a contract between students and LIU and, in

 particular, between Doe and Defendant LIU.

        33.     A copy of the Code of Conduct is provided to and readily available online to each

 member of the LIU community.

        34.     The SVHP, which is explicitly incorporated into the LIU Code of Conduct

 binding on LIU’s whole community, prohibits, inter alia, sexual harassment, domestic violence,

 relationship violence, sexual assault, and stalking.

        35.     Though the SVHP purports to cover “all” members of the LIU community, the

 Students’ Bill of Rights incorporated into the SVHP is, by its plain language, biased in favor of

 those who report sexual misconduct in violation of the SVHP. Indeed, shockingly, just before

 the specific rights purportedly afforded to “all” students under the Students’ Bill of Rights are

 listed, Defendants’ Students’ Bill of Rights document reads as follows:
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 11 of 37 PageID #: 11




           “All reporting individuals of these crimes and violations, regardless of race,
           color, national origin, religion, creed, age, disability, sex, gender identity or
           expression, sexual orientation, familial status, pregnancy, predisposing genetic
           characteristics, military status, domestic violence victim status, or criminal
           conviction, have the following rights, regardless of whether the crime or violation
           occurs on campus, off campus, or while studying abroad.” (bold added for
           emphasis)

           36.      Defendants’ Students’ Bill of Rights thus, by this overt language, does not even

 on its face purport to afford any of the procedural rights delineated therein to those accused of

 SVHP violations; only to those who report SVHP violations. Nonetheless, despite this explicit

 display of institutional prejudice in departure from established federal and state law, Defendants

 SVHP maintains that its scope extends to “all members of the community.”

           37.      In practice, because it is informed by a clearly-stated bias in favor of only those

 who report SVHP violations, Defendants’ SVHP substantially limits an accused student’s

 (“Respondent”) rights during the disciplinary process, notwithstanding the oftentimes very

 serious nature of the charges considered under this Policy - namely, sexual misconduct,

 including sexual assault and rape.

           38.      The SVHP, and its attendant Students’ Bill of Rights, do, however, provide LIU

 students with several important rights, none of which Doe was ultimately afforded in the instant

 matter:

           a) the right be accompanied by an advisor of choice who may assist and advise a

                 reporting individual, accused, or respondent throughout the judicial or conduct

                 process including during all meetings and hearings related to such process”.

                 (Students’ Bill of Rights, ¶ 10);

           b) the “right to make an impact statement during the point of the proceeding where the

                 decision maker is deliberating on appropriate sanctions.” (SVHP pp. 9-10)
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 12 of 37 PageID #: 12




         c) the right of each party to a prompt, thorough and impartial investigation of the

               complaint by Defendants;

         d) the right of each party to “an equal opportunity to be heard and to present relevant

               witnesses and evidence during the investigation process” (Students’ Bill of Rights ¶

               4); and

         e) the right of the accused to be considered innocent of the allegations unless proven

               responsible according to a preponderance of evidence standard. (SVHP pp. 10)

 B.      New York State Education Law Article 129-B and Due Process.

         39.      On July 7, 2015, New York State Governor Andrew Cuomo signed into law

 Education Law Article 129-B (“Art. 129-B”), commonly known as “Enough is Enough,” which

 became effective on October 5, 2015. See NY Educ. L. § 6438 et seq. (2015).

         40.      Art. 129-B was passed, inter alia, to provide an allegedly fair and consistent

 administrative process to students in higher education accused of sexual assault, domestic

 violence, dating violence or stalking.

         41.      Art. 129-B applies to all public and private institutions of higher education in the

 State of New York. It mandates that all such institutions adopt certain rules and procedures in

 connection with their sexual misconduct policies.

         42.      Art. 129-B mandates that each institution file with the State a certificate of

 compliance with the law, as well as a copy of all written rules and policies adopted in accordance

 with the statute. If any institution fails to file a certificate of compliance, it will be ineligible to

 receive state aid or assistance until such time as it files the certificate.

         43.      Art. 129-B also requires the State to conduct random audits to ensure compliance

 with the provisions of the statute.
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 13 of 37 PageID #: 13




        44.       Art. 129-B specifies that its provisions apply regardless of whether an alleged

 violation occurs on campus, off campus, or abroad.

        45.       Art. 129-B mandates that all New York State institutions of higher education

 implement, among other things:

              •   a specific, State-affirmed definition of affirmative consent to sexual activity;

              •   a specific, State-affirmed policy for alcohol and/or drug use amnesty;

              •   a specific, State-affirmed student bill of rights; and

              •   a specific, State-affirmed response to reports of alleged misconduct.

        46.       Art. 129-B provides students accused of sexual assault, domestic violence, dating

 violence, and stalking. Art. 129-B also mandates that the accused has a right to “a prompt

 response to any complaint and to have the complaint investigated and adjudicated in an

 impartial, timely and thorough manner by individuals who receive annual training in conducting

 investigations of sexual violence … including the right to a presumption that the respondent is

 ‘not responsible.’” NY Educ. L. § 6444(5)(c)(ii).

        47.       Art. 129-B further requires an “investigation and process that is fair, impartial and

 provides a meaningful opportunity to be heard, and that is not conducted by individuals with a

 conflict of interest.” NY Educ. L. § 6444(5)(c)(iii).

        48.       Finally, Art. 129-B gives all students the right “to review and present available

 evidence in the case file, or otherwise in the possession or control of the institution, and relevant

 to the conduct case[.]” NY Educ. L. § 6444(5)(c)(iv).

        49.       Nevertheless, by its express terms, Art. 129-B inherently affords greater rights to

 reporting individuals than accused individuals.
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 14 of 37 PageID #: 14




        50.     As one example of this inherent bias, the mandatory student bill of rights

 requires that a reporting individual “[b]e free from any suggestion that [she] is at fault when

 these crimes and violations are committed, or should have acted in a different manner to avoid

 such crimes or violations.” NY Educ. L. § 6443.

        51.     Not only does this presuppose the existence of a “crime or violation,” it omits any

 concurrent right of the accused to be free from the suggestion that he is at fault, or should have

 acted in a different manner. In this respect, the language in Art. 129-B is quite similar to that

 contained in Defendants’ Students’ Bill of Rights; both evince a surface-level refusal to

 recognize uniform rights for the accuser and the accused.

        52.     The statute also requires institutions to provide multiple forms of assistance to

 reporting individuals, including assistance obtaining an order of protection against the accused (a

 civil proceeding which takes place in the courts of New York State).

        53.     Moreover, the statute forces institutions to make a notation on the transcript of

 students found responsible after a conduct process, see NY Educ. L. § 6443(6), thus forever

 affecting their reputation and good name.

        54.      On information and belief, LIU has adopted policies and procedures as mandated

 by the State of New York and has, consistent with the adoption of those policies and procedures,

 acted under the color of state law in connection with all sexual misconduct disciplinary

 proceedings carried out by the University since Art. 129-B went into effect, including the

 disciplinary proceeding in the instant case.

 C.     The “Incident” On The Night of September 2, 2017

        55.     On the evening of September 2, 2017, at some point approximately between 7pm

 and 8pm, Doe and his roommate walked from their dorm room in Post Hall (“Post”) on LIU’s
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 15 of 37 PageID #: 15




 Campus to a party they had been told about taking place in a co-educational dormitory building

 named Brookville Hall (“Brookville ”) that is also on LIU’s campus.

        56.     The party in Brookville began at some point approximately between 8pm and

 8:30pm in a dorm room on the third floor of Brookville and also spilled out into the hallway

 outside of the dorm room. Doe observed approximately 70-80 students in attendance who were

 drinking and playing drinking games such as beer pong. Doe, hoping to excel in his sophomore

 year playing football for LIU (which had just begun at that point), did not drink because he had

 resolved not to during the football season.

        57.     At some point not long after Doe had arrived at the party, a female student who

 Doe did not know at the time, but later learned was Roe, offered Doe a drink, which he declined.

 Soon thereafter, Residential Assistants (“RA’s”) overseeing Brookville cleared the party

 because, they said, it had become too loud, and the party’s attendees dispersed.

        58.     Doe moved along with two friends who had been in attendance to one of the

 friend’s dorm rooms located on the same floor as the room where they party had just been

 broken up. When Doe and his two friends arrived in that dorm room, Roe was already in the

 room. Doe sat at the edge of a bed in the room, whereupon Roe sat next to him on the other side

 of the same edge of the same bed. Doe still did not know Roe’s name at that point, and did not

 learn it until the following evening, when he was advised that she had falsely reported him for a

 forcible sexual assault that never occurred.

        59.     At some point soon thereafter, a female student who Doe was friendly with, and

 who was among a group of students also sitting and chatting in the well-lit room with Doe and

 Roe, inquired with Doe as to how he and his then-girlfriend’s relationship was doing. When Doe

 responded that he and his girlfriend were, in sum and substance, not broken up but giving one

 another space, Roe once again asked Doe if he wanted some of her Mike’s Hard Iced Tea. Doe
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 16 of 37 PageID #: 16




 once again declined Roe’s offer for a drink, explaining that he was not drinking. Roe then

 unexpectedly kissed Doe.

        60.    The kiss Roe initiated lasted a few seconds before Doe pulled back because his

 girlfriend’s roommate was in close proximity, standing at the open door to the dorm room the

 kiss was taking place in. Doe remained for another uneventful hour in this dorm room

 surrounded by his acquaintances before eventually leaving for a different dormitory building

 named Kings Hall (“Kings”) on LIU’s campus.

        61.    Before leaving Brookville, Doe stopped to talk to his girlfriend, who was located

 on the floor below. On his way to finally exit Brookville , he saw the Captain of his Football

 team in a room with the door wide open, entered the open room to chat briefly with him, and

 noticed that Roe was also in the room and appeared dramatically more intoxicated than when she

 had earlier kissed Doe after repeatedly asking him if he wanted a drink. Doe then observed Roe

 and another visibly intoxicated female student begin kissing one another, at which point the team

 Captain attempted to put his head in between Roe and the other female student as they kissed.

 Doe did not remain and then left for Kings.

        62.    At some point at or about 10pm, Doe was at Kings and received a phone call from

 a teammate indicating that a female student back at Brookville was telling people that Doe had

 forced himself on her. The teammate told Doe to come back to Brookville. Doe did so at once.

        63.    When Doe arrived at Brookville, he observed a group of his more senior-status

 football teammates waiting to confront him. All but one of them were visibly intoxicated and

 immediately began screaming at him and invading his physical space. This sober teammate (who

 was the only other Black team member other than Doe present) was attempting to get the other

 teammates to calm down and move out of Doe’s personal space.
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 17 of 37 PageID #: 17




        64.    After the run-in with his very drunk and aggressive teammates, Doe, still unaware

 of what he was being alleged to have done, went upstairs in Brookville to attempt to find out

 which female student had accused him of misconduct, and what specific misconduct he was

 being accused of. He got no answers from the various students he recognized from the earlier

 party; instead, conversely, most of the people Doe attempted to question in Brookville asked Doe

 what happened. Nobody appeared to know anything. Nobody offered any details. While in

 Brookville, Doe observed Roe standing in the hallway talking to two male students and

 overheard her say the phrase in sum and substance: “Nothing happened.” Having failed to obtain

 any information about what he was being accused of, Doe returned to his dorm room in Post.

 D.     Jane Roe’s University Complaint and The Investigation.

        65.    The following day, on Sunday, September 3, 2017, Doe went to morning football

 practice, where his teammates who had been so drunk and aggressive with him the previous

 night apologized to him. The rest of that day proceeded without incident until Doe was

 summoned around 10pm to Post’s RA office. When he arrived at the RA office, there were five

 LIU Public Safety officers already there, and they informed him that he had been formally

 accused of sexual assault. The Public Safety personnel further informed him that he was to

 vacate campus immediately, and they escorted him off campus.

        66.    Doe, with nowhere to go at that point, was fortunate that a teammate’s family

 allowed him to stay the night in their home. The following day, on Monday, September 4, 2017,

 Doe called his father, who later came to pick him up at LIU. On that same date, Doe received a

 formal Notice of Investigation from Defendant Smith, LIU’s Title IX Coordinator, advising Doe

 that he was suspended from the LIU campus until further notice pending the outcome of a Title

 IX investigation that was now open against him. Doe later learned that the Title IX investigation

 arose from wholly untrue allegations that Roe had formally reported at or around 5pm the
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 18 of 37 PageID #: 18




 previous day (September 3, 2017) that, to wit, on the night of September 2, 2017 Doe had

 forcibly made her give him oral sex in the room full of people where Roe had kissed him, and

 she further fabricated that Doe subsequently “dragged” her into her room downstairs, laid on top

 of her forcibly kissing her, and that this alleged assault in her room did not stop until Roe’s

 female roommate physically pulled Doe off of her.

         67.     Roe was not told the substance of Roe’s allegations at the outset of the

 investigation. The Notice of Investigation he was provided merely listed the incorrect date of

 September 3, 2017 as the alleged incident occurrence date, vaguely stated that the incident

 allegedly happened in Brookville without saying where in Brookville, contained no time of day

 for the alleged incident, and did not include a single factual allegation or description of the

 alleged incident. Further, the Notice of Investigation did not set forth a single specific conduct

 violation being investigated. In this respect, the Notice of Investigation did not meet the notice

 requirements of Art. 129-B from the outset.

         68.     On or about September 4, 2017, when Doe first received the Notice of

 Investigation, Defendant Smith represented in a phone call with Doe that she was going to be his

 advocate for the purposes of Title IX investigation. She further stated that Doe could reach her

 through phone or email any time he needed her to that end. She echoed these statements in a

 meeting on September 5, 2017 with Doe and his father, where Defendant Thomas was also

 present. Defendant Thomas, LIU’s Title IX Investigator, was at that meeting to begin

 questioning Doe about the incident. She proceeded to do so, with the approval of Defendant

 Smith masquerading as Doe’s “advocate,” before Doe had yet ever been advised of any single

 one of the specific factual allegations against him that Defendants Smith and Thomas were

 actively at that point investigating.
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 19 of 37 PageID #: 19




        69.      Beyond failing to give Doe notice of the allegations against him before

 subjecting him to questioning, at no time did Defendant Smith or any other representative of LIU

 explain to Doe that he had a right to pick his own advisor. Similarly, at no point did Defendant

 Smith or any other LIU representatives advise Doe of the significance of an advisor in the

 context of a Title IX investigation.

        70.     Neither Defendants Smith or Thomas, nor any other LIU representative, ever

 advised Doe of his right to present witnesses on his behalf, the burden of proof applicable to the

 investigation. Without doing so, Defendant Thomas nonetheless engaged in her September 5,

 2017 questioning of Doe.

        71.     Beyond impermissibly questioning Doe before ever giving him legally-required

 notice of the specific factual allegations and code violations he was up against, Smith failed to

 ever disclose that she had also represented to Roe that she was acting as Roe’s advocate in the

 investigation. Smith was thus sitting in on Doe’s premature and unlawful questioning by Thomas

 on September 5, 2017, surreptitiously assuming conflicting simultaneous roles as: (a) LIU’s Title

 IX Coordinator actively participating with Title IX Investigator Thomas in a Title IX

 investigatory interview; (b) Doe’s personal advocate in the investigation that Smith herself was

 currently conducting; (c) Roe’s personal advocate in the investigation that Smith was currently

 conducting; and (d) as the Title IX Coordinator, per LIU’s SVHP, she was also aware she would

 be the sole party responsible for issuing an ultimate determination on Roe’s Title IX Complaint.

 Accordingly, Defendant Smith was sitting there effectively as the investigator, the advocate

 representing the two adverse parties with irreconcilable interests, the jury, and the judge for the

 purposes of this Title IX Complaint.

        72.     On information and belief, Defendants Smith and Thomas were aware that: (a)

 they were impermissibly participating in an interview of a Title IX respondent who had no idea
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 20 of 37 PageID #: 20




 what he was being accused of yet; and (b) that Defendant Smith was assuming four

 impermissibly conflicting roles in the investigation that violated State law, as incorporated into

 LIU’s Code of Conduct, requiring her as LIU’s Title IX coordinator to provide Doe an

 “investigation and process that is fair, impartial and provides a meaningful opportunity to be

 heard, and that is not conducted by individuals with a conflict of interest.” NY Educ. L. §

 6444(5)(c)(iii).

        73.     After the September 5, 2017 unlawful interview of Doe before he had even

 received notice of the allegations against him, Defendants Smith and Thomas went on to further

 violate state law, federal law, and LIU’s SVHP by never notifying Doe of his right to present

 relevant witnesses and evidence on behalf during the investigation or his right to provide an

 impact statement at the sanctions phase of the Title IX investigative process. In fact, Doe never

 was even provided any notice that Defendants were at a point in the investigative process where

 sanctions were being deliberated. To the contrary, as late as the evening of September 11, 207,

 Defendant Smith represented to Doe’s mother on the phone that Defendant Smith was going to

 “represent” Doe in “the best light possible” so that Doe “can get back to school.” Beyond being

 deprived of his right to present exculpatory evidence, neither Doe nor any representative of his

 were given possession of any of the evidence gathered against him at any point during the

 investigation or cross-examine any witness.

        74.     On September 14, 2017, after Defendants Smith and Thomas had spent a mere ten

 (10) days conducting a hasty and unlawful Title IX investigation in which Smith had unethically

 functioned as investigator and advisor to the two adverse parties, fact-finder, and judge, Doe was

 given formal notice that Smith had concluded that Roe’s allegations were credible and warranted

 a one-year suspension of Doe, during which he could not return to LIU or have any contact with

 Roe. This Notice of Determination and Sanctions included no description of the evidence it
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 21 of 37 PageID #: 21




 relied on, nor the rationale underpinning the determination. Doe had, at that point, still not been

 given possession of any of the evidence produced against him, and was still unaware of the

 unlawful and unethical conduct Defendants Smith and Thomas had engaged in during the course

 of their investigation. Doe was blindsided by this Notice of Determination and Sanctions; he had

 not even been made aware at any point that the investigation had reached a point where sanctions

 were being considered.

        75.     The same week that Roe falsely alleged her sexual assault by Doe occurred, one

 of Doe’s White teammates physically assaulted his (the White teammate’s) girlfriend.

 Defendants were aware of this assault, and the assault constituted a violation of their SVHP.

 Upon information and belief, Defendants did not subject that White teammate to disciplinary

 measures similar to those they imposed upon Doe. Instead, they held a meeting with their athletic

 teams about sexual assault.

        76.     After multiple unanswered requests from Doe to finally be provided the findings

 of facts and rationale forming the basis for the determination against him for the purposes of an

 appeal, Doe finally received a one-paragraph response letter on October 19th, 2017 describing

 Defendant Smith’s and Thomas’ findings. That letter vaguely and incorrectly stated, in sum and

 substance, that Smith and Thomas had determined that Roe’s allegations had been corroborated

 “by other evidence in important respects” and that Doe’s “account of relevant events was

 inconsistent” with other evidence and was not credible.

        77.     As previously set forth, Roe’s central claim was that Doe had managed to forcibly

 force her to perform oral sex in a well-lit room in the presence of many people, with the room

 door open, and that the room contained a “wall” in the middle of it formed by dressers. Not a

 single witness Smith and Thomas interviewed ever corroborated seeing Roe and Doe engaged in

 any sexual activity beyond kissing, and the room objectively did not have dressers in the middle
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 22 of 37 PageID #: 22




 of it forming a wall. The room was well-lit and there were no “walls” obscuring any line of sight;

 nobody present in that room saw the alleged forcible oral sex occurring a few feet away from

 them because it did not happen.

        78.     Roe’s second central claim, which Smith and Thomas falsely claim had been

 corroborated in their investigation, was that, after the alleged forcible oral sex in a room full of

 people, Doe dragged Roe downstairs to her room and forced himself on top of her and that she

 had to ask her roommate to pull him off. Smith and Thomas interviewed Roe’s own friends who

 had been in the hallway down which Roe alleged Doe had dragged her to her room; those friends

 conclusively told Smith and Thomas that Roe and Doe were walking down that hallway one-

 behind-the-other and that Roe was not begin dragged. Similarly, Smith and Thomas interviewed

 Roe’s roommate who allegedly had to pull Doe off Roe; the roommate and another student who

 were present at the time said this never happened.

        79.     Accordingly, not one single eyewitness corroborated either the alleged occurrence

 of the very public forcible oral sodomy or the alleged subsequent alleged occurrence of the very

 public dragging of Roe through the halls and stairwells of a packed dormitory building full of

 students having a party. Roe’s claims remain completely unsubstantiated to this day. This

 decision was obviously contrary to the preponderance of evidence standard and demonstrated a

 dramatic bias in favor of the female accuser, even when that accuser’s claims constituted

 facially-implausible allegations that she had been subjected to two separate and consecutive

 instances of public sexual assault in front of dozens of peers and somehow none of those

 witnesses saw any of it happen.

        80.     As the obvious unfairness and unlawfulness of Smith and Thomas’ deficient ten-

 day investigation had come to light, Doe filed his appeal on October 27, 2017. That appeal was

 denied, and the determination in that regard by LIU also came without any explanation of its
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 23 of 37 PageID #: 23




 rationale. In doing so, LIU doubled-down on their choice to railroad a young Black man with no

 history of misconduct on a full scholarship to their institution. They did so because, per Smith

 and Thomas, they found a young White woman’s claims that he brazenly sexually assaulted her

 twice in front of countless witnesses in the middle of a large party more compelling than Doe’s

 denials of same and the lack of any evidence beyond her own assertions. They also therein

 reaffirmed their choice to impose severe sanctions upon Doe of a degree and nature that they

 chose not to institute against his similarly-situated White teammate who had been abused of

 physically assaulting his girlfriend the same week Roe reported Doe.

         81.     Defendants’ decision to arbitrarily credit the false accusations by Roe (despite her

 ultimate inability to prove them whatsoever), but not to equally credit Doe’s denials of those

 accusations, evinces strong gender, and racial, bias in their decision-making. Roe had the burden

 of proof; Doe was to presumed innocent of her accusation unless proven otherwise. Yet, when

 she could not prove her accusations, the mere fact that she made those allegations was enough to

 warrant suspending Doe for a whole year, permanently notating a sexual misconduct finding on

 his official transcript, and, at some undetermined point, stripping him permanently of his ability

 to engage in the athletics endeavors for which he had received a full scholarship to LIU without

 ever providing him formal notice of that decision.

         82.     Doe has been irreparably harmed by Defendants’ unlawful and arbitrary actions.


                         AS AND FOR A FIRST CAUSE OF ACTION
      Violation of Title IX of the Education Amendments of 1972 - Erroneous Outcome

         83.     John Doe repeats and re-alleges each and every allegation hereinabove as if fully

 set forth herein.

         84.     Title IX of the Education Amendments of 1972 provides, in relevant part, that:

 “No person in the United States shall, on the basis of sex, be excluded from participation in, be
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 24 of 37 PageID #: 24




 denied the benefits of, or be subjected to discrimination under any education program or activity

 receiving Federal financial assistance.”

        85.       Title IX of the Education Amendments of 1972 applies to all public and private

 educational institutions that receive federal funding, which includes Defendant LIU.

        86.       Title IX may be violated by a school’s failure to prevent or remedy sexual

 harassment or sexual assault or by the imposition of university discipline where gender is a

 motivating factor in the decision to discipline.

        87.       An “erroneous outcome” occurred in this case. John Doe was innocent and

 wrongly found to have committed a violation of LIU’s Policies, and, per the facts surrounding

 Defendants’ mishandling of the investigation that eventually came to light in thereafter, gender

 bias was a motivating factor.

        88.       Both the Department of Education and the Department of Justice have

 promulgated regulations under Title IX that require a school to “adopt and publish grievance

 procedures providing for the prompt and equitable resolution of student... complaints alleging

 any action which would be prohibited by” Title IX or regulations thereunder. 34 C.F.R. §

 106.8(b) (Dep’t of Education); 28 C.F.R. § 54.135(b) (Dep’t of Justice) (emphasis added). Such

 prohibited actions include all forms of sexual harassment, including sexual intercourse, sexual

 assault, and rape.3

        89.       The “prompt and equitable” procedures that a school must implement include, at a

 minimum:

              •   “Notice . . . of the procedure, including where complaints may be
                  filed”;


 3
  See generally U.S. Dep’t of Education, Office for Civil Rights, Revised Sexual Harassment
 Guidance: Harassment of Students by School Employees, Other Students, or Third Parties --
 Title IX (2001) at 19-20, 21 & nn.98-101.
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 25 of 37 PageID #: 25




                  •   “Application of the procedure to complaints alleging [sexual]
                      harassment...”;

                  •   “Adequate, reliable, and impartial investigation of complaints,
                      including the opportunity to present witnesses and other evidence”;

                  •   “Designated and reasonably prompt timeframes for the major
                      stages of the complaint process”; and

                  •   “Notice to the parties of the outcome of the complaint......”4


           90.        Based on the foregoing, Defendants failed to conduct an adequate, reliable, and

 impartial investigation of the Roe complaint.

           91.        Particular circumstances suggest that gender bias was a motivating factor behind

 the erroneous findings and the decision to impose an unjustly severe penalty upon John Doe.

 These circumstances include, without limitation:

                  a) Defendants, through Smith and Thomas, accepting Jane Roe’s allegations of

                      sexual misconduct at face value, despite having failed to corroborate those

                      allegations, and over Doe’s denials of the allegations;

                  b) Defendants, through Smith and Thomas, accepted, without question, major

                      changes to Roe’s story, including that, in the third and final iteration of her story,

                      Roe suddenly was claiming there had been some kind of non-existent “wall” of

                      dressers in the middle of the room where she claims the initial assault happened in

                      the presence of many people;

                  c) Defendants, through Smith and Thomas, accepted Roe’s allegations as true

                      despite that her initial version of events on the night of the actual alleged incident

                      was that Doe simply kissed her;




 4
     Id. at 20.
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 26 of 37 PageID #: 26




              d) Defendants, through Smith and Thomas, disregarded fatal inconsistencies in

                 Roe’s statements to avoid finding her less credible, such as Roe’s roommate flatly

                 denying that she ever pulled Doe off Roe, and Roe’s two friends conclusively

                 stating that Doe did not drag Roe into her room because he was not even touching

                 her as they walked down the hallway;

              e) Defendants, through Smith and Thomas, disregarding accounts that Roe had

                 ended the night of September 2, 2017 so intoxicated that she could not remember

                 who she had been kissing, in contrast to Doe’s uncontroverted account that he did

                 not consume alcohol at all that night;

              f) Defendants, through Smith and Thomas, demonstrated a presumption of guilt

                 against John Doe by vaguely stating, without providing examples, in their

                 October 19, 2017 letter to him that his account of the relevant events was not

                 credible, in contrast with their finding Roe’s disproven accounts of event

                 somehow credible. In so doing, Defendants showed extraordinary gender, and

                 racial, bias, since they inexplicably continued to credit Roe even after finding two

                 of her central allegations against Doe were denied by witnesses who were her

                 own friends and her own roommate and whom Doe had no association with. The

                 only possible explanation for these skewed credibility assessments is gender bias,

                 and implicit racial bias.


        92.      Further, upon information and belief, Defendant LIU possesses communications

  evincing Defendants’ predisposition to favor female students alleging sexual misconduct over

  male students who are accused of sexual misconduct.
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 27 of 37 PageID #: 27




         93.     Upon information and belief, Defendant LIU has demonstrated a pattern of

 inherent and systematic gender bias and discrimination against male students accused of

 misconduct.

         93.     Based on the foregoing, Doe was subjected to a biased, prejudicial and unfair

 process in violation of Title IX designed to find him, the male, responsible for sexual assault and

 be punished severely for it.

         94.     As a direct and proximate result of the above conduct, Doe sustained tremendous

 damages, including, without limitation, emotional distress, psychological damages, loss of

 educational and career opportunities, reputational damages, economic injuries and other direct

 and consequential damages.

         95.     As a result of the foregoing, Doe is entitled to damages in an amount to be

 determined at trial, plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements.

                       AS AND FOR A SECOND CAUSE OF ACTION
          Violation of Title VI of the Civil Rights Act of 1964 – Racial Discrimination

         96.     John Doe repeats and re-alleges each and every allegation hereinabove as if fully

 set forth herein.

         97.     Doe is African-American and is a member of a protected class.

         98.     Doe had an excellent academic and athletic record before arriving at LIU and

 qualified to continue his education at LIU.

         99.     Doe, as a African-American man, was deprived of his ability to exercise his rights

 under LIU’s Code of Conduct and SVHP, while Roe, a Caucasian woman, was able to exercise

 her rights under LIU’s Code of Conduct and SVHP.

         100.    Doe and Roe were similarly situated in that Roe reported to LIU that Doe initiated

 sexual contact with her without her affirmative consent, while Doe relayed that Roe, in fact, had
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 28 of 37 PageID #: 28




 been the party who initiated unsolicited sexual contact against him without his affirmative

 consent. Both of the parties’ accusations against one another in this regard, if equally credited,

 would have constituted allegations of violations of LIU’s SVHP and Code of Conduct.

        101.    Despite that Roe’s allegations of nonconsensual sexual contact by Doe turned on

 key factual assertions by Roe that were flatly debunked by eyewitnesses interviewed by

 Defendants, and notwithstanding that Doe’s version of events whereby Roe kissed him without

 his consent was never debunked, LIU inexplicably managed to find Roe’s bald allegations that

 Doe committed Code of Conduct and SVHP violations against her credible while finding Doe’s

 allegation that Roe committed similar violations against him not credible. Doe, who was

 supposed to be presumed innocent until proven otherwise per LIU policy and applicable State

 and Federal law, was penalized for the allegations by Roe while Roe was not penalized for the

 allegations by Doe.

        102.    Defendants thus exhibited a pattern or practice of racial bias against Doe during

 their investigation of the events surrounding Roe’s fabricated Complaint by the differential

 treatment he and his White accuser received in that, amongst other things, it was never disproven

 that Roe was the aggressor who initiated sexual contact with Doe without his affirmative consent

 and, in doing so, she acted willfully and with force.

        103.    Defendants exhibited a pattern or practice of racial bias against Doe during their

 investigation of the events surrounding Roe’s fabricated Complaint by the differential treatment

 he and his White accuser received in that, amongst other things, Defendants could not attribute a

 negative motivate to Roe, despite witness testimony establishing that her initial primary concern

 had been the negative impact her kiss with Doe might have on a relationship she was in with

 another man at the time, but Defendants determined that, by sheer virtue of being accused, Doe

 could not be presumed innocent and instead was presumed manipulative and not credible.
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 29 of 37 PageID #: 29




        104.    Similarly, Defendants exhibited intentional and substantial racial bias when they

 did not impose sanctions similar in nature or degree to those they had given Doe upon Doe’s

 similarly situated White teammate who had been accused of physically assaulting his girlfriend

 in violation of LIU’s Code of Conduct and SVHP the same week that Roe filed her Complaint

 against Doe.

        105.    As indicated by Defendants’ disparate and negative treatment of African-

 American students accused of Code of Conduct and SVHP violations compared to Defendants’

 treatment of similarly-situated Caucasian students, LIU is on alert and willing to bring a

 disciplinary action on behalf of a white student against an African-American student, but not

 willing to bring a disciplinary action on behalf of an African-American student against a

 Caucasian student even if the African-American student alleges Policy violations similar to the

 allegations asserted by the Caucasian student.

        106.    An intentional and motivating factor for the manner in which Defendants chose to

 proceed with the Title IX investigation was Doe’s race.

        107.    As a result of Defendants’ unjust and biased Title IX investigation, Doe was

 adversely treated and was caused detrimental interference delay in his education.

        108.    Based upon the forgoing, as a direct and proximate result of the Defendant’s

 conduct as alleged above, Plaintiff’s academic and career prospects, earning potential, and

 reputation have been severely harmed and he has suffered loss of educational and professional

 opportunities, loss of future career prospects, and other direct and consequential damages and

 has suffered damages including pain, suffering, mental anguish, psychological trauma, emotional

 distress, loss of capacity for the enjoyment of life.

        109.    By reason of the forgoing, Plaintiff is entitled to all legal and equitable remedies

 available including an award of liquidated and punitive damages, prejudgment interest,
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 30 of 37 PageID #: 30




 attorneys’ fees, costs and other compensation in an amount to be determined upon the trial of this

 action.

                          AS AND FOR A THIRD CAUSE OF ACTION
              Violation of the New York State Constitution (Art. I, § 6, Due Process)

           110.   Doe repeats and re-alleges each and every allegation hereinabove as if fully set

 forth herein.

           111.   Pursuant to the New York State Constitution, Doe cannot be deprived of life,

 liberty or property without due process of law.

           112.   By virtue of Art. 129, through which New York State has significantly involved

 itself and become a meaningful participant in otherwise private conduct, Defendant LIU and its

 agents and employees, including the named defendants, are state actors.

           113.   As a direct result of Defendants’ actions, which they undertook under the color of

 state law, Doe has suffered a loss of his protected liberty interest in his good name, reputation,

 honor, and integrity, coupled with the loss of his good standing as a student at LIU.

           114.   By mandate of New York State law, Doe’s transcript now reflects that he was

 suspended for a sexual misconduct code violation.

           115.   As set forth in detail above, Defendants deprived Doe of his liberty interests, and

 caused him resulting reputational and tangible harm, without due process of law.

           116.   Defendants failed to adequately notify Doe of the charges against him, and failed

 to provide Doe a fair hearing.

           117.   As a direct and proximate result of Defendants’ conduct, Doe sustained

 tremendous damages, including, without limitation, emotional distress, psychological damages,

 loss of educational and career opportunities, reputational damages, economic injuries and other

 direct and consequential damages.
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 31 of 37 PageID #: 31




        118.     As a result of the foregoing, Doe is entitled to damages in an amount to be

 determined at trial, plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements.

                        AS AND FOR A FOURTH CAUSE OF ACTION
                                   Breach of Contract

        119.     Doe repeats and re-alleges each and every allegation hereinabove as if fully set

 forth herein.

        120.     At all times relevant hereto, a contractual relationship existed between LIU and

 Doe through LIU’s policies and procedures governing the student disciplinary system, including

 but not limited to the Code of Conduct.

        121.     Through the documents it publishes and provides to students, Defendant LIU

 makes express contractual commitments to students involved in a disciplinary process.

        122.     Based on the foregoing, LIU created express and implied contracts with Doe.

        123.     The contracts contained an implied covenant of good faith and fair dealing. They

 implicitly guaranteed that any proceedings would be conducted with basic fairness.

        124.     Based on the aforementioned facts and circumstances, Defendant LIU breached

 its agreement(s) with John Doe and the implied covenant of good faith and fair dealing therein.

        125.     Defendant LIU committed several breaches of its agreements with Doe during the

 investigation and hearing process, including, without limitation:

                 a)     discriminating against Doe on the basis of his gender, as set forth above,

        in violation of the SVHP and broader Code of Conduct, which breach caused the

        aforementioned harm to Doe;

                 b)     failing to adhere to the “preponderance of evidence” standard, as set forth

        in the SVHP, which breach caused the aforementioned harm to Doe.
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 32 of 37 PageID #: 32




        126.         Based on the aforementioned facts and circumstances, Defendant LIU breached

 and violated the covenant of good faith and fair dealing implied in the agreement(s) with Doe.

        127.         As a direct and foreseeable consequence of the foregoing breaches, Doe sustained

 damages, including, without limitation, loss of educational and career opportunities, economic

 injuries and other direct and consequential damages.

        128.         As a result of the foregoing, Doe is entitled to damages in an amount to be

 determined at trial.

                              AS AND FOR A FIFTH CAUSE OF ACTION
                                    Breach of Contract/Common Law:
                   Denial of Basic Fairness/Arbitrary and Capricious Decision Making

        129.         Doe repeats and realleges each and every allegation hereinabove as if fully set

 forth herein.

        130.         Defendants had a duty, either under an express or implied contract or as a matter

 of common law, to ensure that the proceedings against Doe were conducted in good faith and

 with basic fairness.

        131.         Defendants breached this duty of good faith and basic fairness by, without

 limitation:

               •     Failing to provide specific notice to Doe of the allegations against him, thereby

                     depriving him of an opportunity to test those allegations and counter them during

                     the proceedings, particularly as the allegations changed over time;

               •     Failing to provide Doe notice of his right to choose an advisor in connection with

                     the Title IX investigation;

               •     Failing to provide Doe notice of his right to present evidence and witnesses on his

                     behalf during the investigation;
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 33 of 37 PageID #: 33




            •    Failing to provide Doe notice of his right to make an impact statement at the

                 sanctions phase of the investigation;

            •    Failing to provide Doe notice when the Title IX investigation had reached a point

                 where sanctions were being deliberated;

            •    Failing to provide Doe any notice of their decision to permanently terminate his

                 participation in LIU’s football and track programs, and his attendant full

                 scholarship;

            •    Employing a method of investigation and adjudication intended to bolster the

                 accounts of female accusers and rationalize their inconsistencies, to the detriment

                 of the male accused;

            •    Failing to provide Doe the opportunity to be heard in front of a fair and impartial

                 tribunal;

            •    Failing to provide Doe the opportunity to confront and cross-examine witnesses at

                 a fair hearing.

        132.     Defendants’ breach of the duty to ensure basic fairness proximately caused Doe to

 sustain substantial injury, damage, and loss, including, but not limited to: mental anguish; severe

 emotional distress; injury to reputation; past and future economic loss; deprivations of due

 process; loss of educational opportunities; and loss of future career prospects.

        133.     As a result of the foregoing, Doe is entitled to damages in an amount to be

 determined at trial.

                             AS AND FOR A SIXTH CAUSE OF ACTION
                                      Promissory Estoppel

        134.     Doe repeats and re-alleges each and every allegation hereinabove as if fully set

 forth herein.
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 34 of 37 PageID #: 34




        135.    Defendant LIU’s policies constitute unambiguous representations and promises

 that LIU should have reasonably expected to induce action or forbearance on the part of John

 Doe.

        136.    Defendant LIU expected or should have expected Doe to accept its offer of

 admission and choose not to attend other colleges based on its express and implied promises

 including, but not limited to: the opportunity to attain his educational objectives on the full

 scholarship he had been given by LIU, to have his health, safety, welfare and human rights

 protected, to have any claims brought against him under the Campus Code of Conduct be heard

 by an impartial and objective panel, to be free from discrimination, and to have complaints

 resolved impartially and promptly.

        137.    Doe reasonably and foreseeably relied to his detriment on these express and

 implied promises and representations made by Defendant LIU, by choosing to attend LIU rather

 than other schools of equal caliber, and even choosing to reapply to LIU after he suspension

 under the impression he could rejoin his athletic teams and continue on with his scholarships.

        138.    These express and implied promises and representations made by LIU must be

 enforced to prevent substantial injustice to Doe.

        139.    Based on the foregoing, Defendant LIU is liable to Doe based on promissory

 estoppel.

        140.    As a direct and proximate result of the above conduct, Doe sustained tremendous

 damages, including, without limitation, emotional distress, psychological damages, loss of

 educational and career opportunities, reputational damages, economic injuries and other direct

 and consequential damages.

        141.    As a result of the foregoing, Doe is entitled to damages in an amount to be

 determined at trial, plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements.
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 35 of 37 PageID #: 35




                                    PRAYER FOR RELIEF

        WHEREFORE, for the foregoing reasons, Doe demands Judgment against the

 Defendants as follows:

        (i)    on the first cause of action for violation of Title IX of the Education Amendments

 of 1972, a declaratory judgment per 28 U.S.C. § 2201 that Defendants violated Title IX by

 erroneously finding John Doe responsible for sexual misconduct in violation of Defendant’s

 policies and unjustly severely sanctioning him with a one-year suspension, and the permanent

 revocation of his full scholarship and membership on LIU’s football and track teams, a judgment

 awarding Doe damages in an amount to be determined at trial, including, without limitation,

 damages to physical well-being, emotional and psychological damages, damages to reputation,

 past and future economic losses, loss of educational and career opportunities, and loss of future

 career prospects, plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements,

 and further awarding a permanent injunction as stated in subparagraph (vii) below;

        (ii)   on the second cause of action for violation of Title VI of the Civil Rights Act of

 1964, a declaratory judgment per 28 U.S.C. § 2201 that Defendants violated Title VI by

 erroneously finding John Doe responsible for sexual misconduct in violation of Defendant LIU’s

 policies and unjustly severely sanctioning him with a one-year suspension, and the permanent

 revocation of his full scholarship and membership on LIU’s football and track teams, a judgment

 awarding Doe damages in an amount to be determined at trial, including, without limitation,

 damages to physical well-being, emotional and psychological damages, damages to reputation,

 past and future economic losses, loss of educational and career opportunities, and loss of future

 career prospects, plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements,

 and further awarding a permanent injunction as stated in subparagraph (vii) below;
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 36 of 37 PageID #: 36




        (iii)   on the third cause of action for a violation of the New York State Constitution, a

 declaratory judgment per 28 U.S.C. § 2201 that Defendants violated Art. I, § 8 of the New York

 State Constitution by denial of procedural due process, a monetary judgment awarding Doe

 damages in an amount to be determined at trial, including, without limitation, damages to

 physical well-being, emotional and psychological damages, damages to reputation, past and

 future economic losses, loss of educational and career opportunities, and loss of future career

 prospects, plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements, and a

 judgment awarding a permanent injunction as stated in subparagraph (vi) below;

        (iv)    on the fourth cause of action for breach of contract, a declaratory judgment per 28

 U.S.C. § 2201 that Defendants breached a contract with Doe, a monetary judgment awarding

 Doe damages in an amount to be determined at trial, including, without limitation, past and

 future economic losses, loss of educational and career opportunities, and loss of future career

 prospects;

        (v)     on the fifth cause of action for denial of basic fairness under contract and common

 law, a judgment awarding Doe damages in an amount to be determined at trial, including,

 without limitation, damages to physical well-being, emotional and psychological damages,

 damages to reputation, past and future economic losses, loss of educational and career

 opportunities, and loss of future career prospects, plus prejudgment interest, attorneys’ fees,

 expenses, costs and disbursements;

        (vi)    on the sixth cause of action for promissory estoppel, a declaratory judgment per

 28 U.S.C. § 2201 that Defendants are subject to promissory estoppel, a monetary judgment

 awarding Doe damages in an amount to be determined at trial, including, without limitation, past

 and future economic losses, loss of educational opportunities, and loss of future career prospects;
Case 2:20-cv-04256-AMD-AKT Document 1 Filed 09/11/20 Page 37 of 37 PageID #: 37




           (vii)     a permanent injunction that: (i) the outcome and findings made against Doe by

 Defendant LIU be vacated; (ii) Doe’s disciplinary record be expunged of all references to the

 disciplinary case; (iii) all records related to Doe’s suspension and probation from LIU be

 removed from his education file; (iv) any record of the complaints filed against Doe be

 permanently destroyed; and (v) LIU’s policy applicable at the time of Doe’s case is

 unconstitutional as applied; and

           (viii)    awarding Doe such other and further relief as the Court deems just, equitable and

 proper.

                                             JURY DEMAND

           Plaintiff Doe herein demands a trial by jury of all triable issues in the present matter.


 Dated:            New York, New York
                   September 11, 2020


                                                  AIDALA, BERTUNA & KAMINS, P.C.
                                                  Attorneys for Plaintiff

                                                  By: /s/ Imran H. Ansari
                                                  Imran H. Ansari, Esq.
                                                  546 5th Avenue, Sixth Floor
                                                  New York, New York, 10036
                                                  (212) 486-0011
                                                  iansari@aidalalaw.com
